445 F.2d 858
Travis Truman LOTT, Jr., Petitioner and Appellant,v.UNITED STATES of America, Appellee.
No. 26769.
United States Court of Appeals, Ninth Circuit.
June 23, 1971.

Travis Truman Lott, Jr., in pro. per.
Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Lott was convicted of robbing a federal saving and loan association with a gun.  He received a sentence of twenty years.  On direct appeal, we affirmed the conviction, Lott v. United States, 389 F.2d 763.


2
Now Lott has sought relief under 28 U.S.C. 2255, claiming his confession was improperly admitted at his trial and that another defendant on the same crime received a lighter sentence.  The district court denied relief without a hearing.  We affirm.


3
The district court had before it a record of the trial.  It is true the hearing on voluntariness of the confession was held in front of the jury.  No objection was made at the time to the presence of the jury.  The trial court specifically found the confession was voluntary.  On the facts, there was no error under Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908.  28 U.S.C. § 2254(d) ought to apply here.


4
The sentence was within authorized limits.


5
The Great Writ was not invented for this sort of claim.